EXHIBIT 32.2 HOME TOUCH HOLDING COMPANY CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF2002 In connection with the Annual Report of Home Touch Holding Company (the “Company”) on Form10-K for the year ended March 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Stella Wai Yau, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Stella Wai Yau Stella Wai Yau Date: June 29, 2010 Chief Financial Officer
